Citation Nr: 1710824	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-11 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a urinary disorder, claimed as poituria.

2.  Entitlement to an initial disability rating higher than 10 percent for xerosis cutis.

3.  Entitlement to a compensable initial disability rating for migraine and tension headaches prior to August 25, 2016.

4.  Entitlement to an increased disability rating for migraine and tension headaches from August 25, 2016, rated currently as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 through May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues on appeal were remanded previously by the Board in May 2016 for further development, to include:  arranging the Veteran to undergo VA examinations of his xerosis cutis, tension and migraine headaches, and urinary disorder, and, readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  The ordered development has been performed.  The matters on appeal return to the Board for de novo review.

In the course of post-remand development, the Appeals Management Center (AMC) in Washington, D.C. issued a November 2016 rating decision in which it awarded a higher 30 percent disability rating for the Veteran's migraine and tension headaches, effective August 25, 2016.  The Veteran has not expressed satisfaction with the AMC's partial grant.  As such, he is presumed to be seeking the highest possible disability rating for his migraine and tension headaches.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal included initially issues concerning the Veteran's entitlement to higher initial disability ratings for lumbar spine sprain and thoracolumbar spondylosis, rated as 10 percent disabling; left shoulder impingement syndrome, rated as 10 percent disabling; and right and left foot plantar fasciitis, each rated as being non-compensable.  Those issues were adjudicated fully by the Board in the May 2016 decision and remand.  Hence, they no longer remain in an appellate status.


FINDINGS OF FACT

1.  The Veteran has benign prostatic hypertrophy and lower urinary tract symptoms that were neither incurred during service, caused by an injury or illness sustained during service, or were caused or aggravated by a service-connected disability.

2.  For all periods relevant to this appeal, the Veteran's xerosis cutis has been manifested by dryness and faint checkering of the skin on his left forearm and legs, has affected less than 20 percent of the total body area and none of the exposed areas, and has not been treated with medication.

3.  Prior to August 25, 2016, the Veteran's migraine and tension headaches occurred less than once every two months and were not prostrating.

4.  From August 25, 2016, the Veteran's migraine headaches have occurred on an average of once a month and have been accompanied by symptoms of nausea, sensitivity to light and sound, and dizziness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a urinary disorder, claimed as poituria, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for an initial disability rating higher than 10 percent for xerosis cutis are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016). 

3.  The criteria for a compensable initial disability rating for the Veteran's migraine and tension headaches are neither met nor approximated prior to August 25, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for a disability rating higher than 30 percent for the Veteran's migraine and tension headaches are neither met nor approximated from August 25, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A November 2006 letter notified the Veteran of the information and evidence needed to substantiate his claims, and also, explained the process by which VA assigns disability ratings and effective dates.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claims.  His claim submissions, lay statements, and VA treatment records have been obtained and associated with the record.  The Veteran was also afforded VA examinations of his urinary disorder, xerosis cutis, and migraine and tension headaches in August 2016.  Those examinations, considered along with the other evidence of record, are fully adequate for the purpose of determining the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In his March 2009 claim and March 2010 Notice of Disagreement (NOD), the Veteran asserts entitlement to service connection for a urinary disorder that he identifies as "poituria."  He does not assert any specific facts or theories of entitlement.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  In order to establish the existence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

If chronicity during service is not shown, a showing instead of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Evidence that relates a current disorder to active duty service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Turning to the relevant evidence of record, the Veteran's service treatment records show that the Veteran was reporting increased urinary urgency and frequency during his February 2009 retirement physical examination.  Attending medical staff diagnosed polyuria that was determined as being secondary to Hydrochlorothiazide medication that the Veteran was taking to control hypertension.

After the Veteran's claim was received in March 2009 as part of VA's Benefits on Delivery program, the Veteran was afforded a VA examination in April 2009.  At that time, the Veteran complained of "poituria" that was marked by urinating only once per day and once during the night and difficulty initiating his urinary stream.  Somewhat contrary to other information reported regarding urinary infrequency, however, the Veteran reported also that he sometimes was required to stop working in order to use the rest room.  Notwithstanding the Veteran's reported symptoms, a physical and genital examination was normal.  The examiner concluded that there was no current pathology for which to render a diagnosis.

Records for post-service VA treatment received by the Veteran reflect no complaints, treatment, or diagnoses regarding the previously reported urinary complaints.

In August 2016, the Veteran was afforded a new VA examination.  At that time, he reported that he was having increased urinary frequency marked by daytime voiding once every two to three hours and also twice at night.  The Veteran also reported disruption of urinary stream, including hesitancy, weak stream, and decreased force of stream.  PSA tests conducted during the examination were normal.

The examiner diagnosed benign prostatic hypertrophy and lower urinary tract symptoms.  Concerning etiology, the examiner appears to conclude that the diagnosed disorders neither began during the Veteran's active duty service, nor, were caused by or resulted from the Veteran's in-service urinary problems.  In that regard, she notes that the Veteran complained of urinary frequency in the presence of diuretic use during active duty service.  She notes further that the Veteran had elevated glucose levels during service due to diabetes and that the elevated glucose likely caused the Veteran to experience more thirst, which caused the Veteran to ingest more fluids, which in turn resulted in increased urination.  Also, the examiner states, elevated glucose levels cause the body to pull water from the cells, which in turn also results in increased urine production.  Hence, the examiner appears to state that the Veteran's in-service urinary problems were attributable to his diabetes.  At the same time, the examiner appears to suggest that it is less likely than not that the Veteran's current urinary disorder is related to the in-service urinary problems that were caused by diabetes.  Rather, the examiner suggests, the Veteran's current urinary problems are attributable to increased PSA levels and corresponding increased prostate size that are common in men over the age of 40.  In support of that rationale, the examiner notes that lab studies in the record show that the Veteran had lower PSA levels during service, however, had been having increased PSA levels over the past two years. 

The evidence shows that the Veteran's current urinary problems are manifestations of benign prostatic hypertrophy and lower urinary tract symptoms that were neither incurred during service, caused by an injury or illness sustained during service, or was caused or aggravated by a service-connected disability.

The Board is persuaded by the August 2016 VA examiner's negative opinion and rationale, which are based upon objective findings from a medical examination of the Veteran and an accurate review of the Veteran's medical history.  Those opinions and rationale are consistent with the Veteran's in-service medical history and are based upon medically accepted principles.  Accordingly, the Board assigns significant probative weight to the VA examiner's conclusions.

The August 2016 VA examiner's conclusions are rebutted in the record only by the Veteran's general assertions of entitlement to service connection.  To the extent that those assertions may be construed as raising an etiology opinion, the Board assigns far greater weight to the VA examiner's opinion.

Certainly, the Veteran is competent to assert facts concerning the onset and duration of urinary symptoms.  In that regard, there is nothing in the record which suggests that the Veteran is asserting that his urinary problems have been constant or chronic since his period of active duty service.  In conjunction with the same, the Veteran's assertions do not point to a specific diagnosis; indeed, the question of the precise nature and cause of the Veteran's urinary problems are not susceptible to being identified by mere lay observation.  Rather, the diagnosis of the Veteran's urinary problems appears to present a complex medical question that depends on clinically observed findings from examination and application of accepted medical principles.  That complex question is complicated further by factors specific to this case, such as the apparent intermittence of his symptoms and medical factors such as age.

Overall, the preponderance of the evidence shows that the Veteran's urinary disorder is not related etiologically to his active duty service or his service-connected disabilities.  As such, the Veteran is not entitled to service connection for a urinary disorder.  To that extent, this appeal is denied.

III.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that was assigned with a grant of service connection, the entire appeal period is for consideration.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Moreover, staged disability ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.   Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such instances also, staged ratings may be assigned as warranted, based upon the facts found. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If, on the other hand, the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	A.  Xerosis Cutis

For all periods relevant to this appeal, the Veteran's xerosis cutis has been rated as being 10 percent disabling pursuant to the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806.  In this instance, the hyphenated diagnostic code indicates that the RO elected to rate the Veteran's disability as an unlisted disability for which specific rating criteria do not exist, and hence, was rated by analogy under DC 7806.

DC 7806 applies generally to disabilities due to dermatitis and eczema, however, is commonly applied for rating skin disabilities that are not addressed by specific criteria in the regulations.  Under those criteria, where disabilities affect less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, a non-compensable (zero percent) disability rating is assigned.  Where the evidence shows involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period, a 10 percent disability rating is assigned.  Where the disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.  In instances where the disability involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period, a 60 percent disability rating is warranted.  38 C.F.R. § 4.118, DC 7806 (2016).

DC 7806 instructs also that disabilities being rated under that criteria may be rated alternatively as disfigurement of the head, face, and neck (DC 7800) or as scars (DCs 7801 through 7805), depending upon the prominent disability.  Where, as discussed below, the skin disability at issue does not involve those areas of the Veteran's anatomy, that instruction is irrelevant to this case.  [Also, the Board has considered potential application of other rating criteria...]

In Johnson v. McDonald, 27 Vet. App. 497 (2016) the United States Court of Appeals for Veterans Claims (Court) reversed and remanded an April 2014 Board decision that applied the criteria under DC 7806 and denied an increased disability rating for a skin condition.  At the heart of the Court's analysis are legal questions concerning clarification of the kinds of medication and treatment that constitute "systemic therapy" and "corticosteroids" as contemplated by the criteria under DC 7806.  VA has appealed the Court's decision in Johnson to the United States Court of Appeals for the Federal Circuit.  That appeal remains ongoing.  Pursuant to that appeal, and to avoid delay and other burdens on the adjudication of pending claims and appeals that involve issues that concern the application of DC 7806, VA filed a motion with the Court to stay the precedential effect of its decision.  That motion was granted by the Court in October 2016.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Among the conditions of the stay, the Board is not precluded from adjudicating any claims that will not be affected by the Court's holding in Johnson.  Here, and as also discussed fully below, the evidence shows that the Veteran's xerosis cutis has not been managed at any point during the appeal period with active treatment or medications.  Accordingly, the analysis of the issue concerning his xerosis cutis will not be affected by the issues presented in the pending appeal in Johnson.  As such, the Veteran's appeal is not subject to the Court's stay and the Board is free to adjudicate it.

Turning to the evidence, the Veteran asserts generally in his claim submissions that he is entitled to an initial disability rating higher than 10 percent for xerosis cutis.  Records for VA treatment received by the Veteran during the appeal period reflect no specific subjective complaints, treatment, or objective findings concerning the Veteran's xerosis cutis.  The Veteran has not identified any private treatment for that condition.

During an August 2016 VA skin examination, the Veteran reported that he had dry skin over his arms and legs.  He stated to the examiner that he had been given a skin moisturizer, however, did refused to use it because it was thick and greasy.  He denied taking any medications or using any topical creams, and indeed, denied receiving any active treatment with a dermatologist.

A physical examination of the Veteran revealed faint checkering of the skin on the Veteran's left forearm and both legs.  The examiner determined that the physical findings affected from five to 20 percent of the Veteran's total body area but none of the Veteran's exposed areas.  Although the Veteran's condition is characterized as "dermatitis" due to limitations caused by the form of the report, the examiner clarified that that the Veteran's condition is not technically dermatitis, but rather, xerosis cutis as diagnosed previously.  In terms of function, no functional impairment was reported by the Veteran or observed by the examiner.  The examiner opined that the Veteran's xerosis cutis does not impact his ability to work.

The evidence shows that the Veteran's xerosis cutis is manifested by dryness and faint checkering of the skin on the Veteran's left forearm and both legs and involves less than 20 percent of the Veteran's total body area and none of the exposed areas.  As the Veteran reported during the August 2016 VA examination and the record shows, his disability has not been treated with any medications.  The criteria for a disability rating higher than 10 percent under DC 7806 are not met for the Veteran's xerosis cutis.

The Board has considered potential application of 38 C.F.R. § 3.321, which provides for the assignment of an extra-schedular disability rating.  In Thun v. Peake, 22 Vet App 111 (2008), the Court established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to afford justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun in relation to the Veteran's xerosis cutis, the evidence does not show that the Veteran's disability has resulted in such an exceptional disability picture that the available schedular disability ratings are inadequate.  In that regard, a comparison between the level of severity and symptomatology associated with the Veteran's disability and the criteria under DC 7806 shows that the rating criteria reasonably describe the disability level and symptomatology associated with the disability.

Given the above, the Board finds that the difficulties caused by the Veteran's xerosis cutis are contemplated fully in the defined regulations and rating criteria.  In view of the same, the Board concludes that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Similarly, "staged" disability ratings for the Veteran's xerosis cutis are not warranted by the evidence.  The symptomatology shown during examination and treatment has been essentially consistent and contemplated fully by the assigned disability rating.  As such, there is no basis on which staged disability ratings may be assigned.

The Veteran is not entitled to an initial disability rating higher than 10 percent for xerosis cutis.  To that extent also, this appeal is denied.

	B.  Migraine and Tension Headaches

The Veteran's migraine and tension headaches have been rated as being non-compensable prior to August 25, 2016 and 30 percent disability from August 25, 2016.  Disability ratings were assigned pursuant to 38 C.F.R. § 4.124a, DC 8100. 

Under DC 8100, migraine headaches with less frequent attacks are assigned a non-compensable disability rating.  Where the evidence shows that the migraine headaches occur on average once every two months over the last several months with characteristic prostrating attacks, a 10 percent disability rating is assigned.  Where migraine headaches occur with characteristic prostrating attacks on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Migraine headaches with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  38 C.F.R. § 4.124a, DC 8100 (2016).

The rating criteria do not define the term "prostrating."  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  Essentially the same definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), which defines "prostration" as "extreme exhaustion or powerlessness."

In relation to his migraine headaches, the Veteran asserts generally in his claim submissions that he is entitled to higher disability ratings.  Again, he does not provide any information as to any specific impairment or symptoms associated with his headaches.

VA treatment records show that the Veteran's headaches were not treated on a regular basis.  Treatment for his headaches was rendered in November 2010 and an examination at that time revealed that the Veteran was alert and oriented and did not appear to be in acute distress.  The Veteran did not provide any information as to the severity or frequency of his headaches, nor did he report having any periods of prostration.  Records related to subsequent VA treatment do not reflect any further treatment for the Veteran's headaches, nor do they report any information or findings concerning associated symptoms or impairment.

During an August 2016 VA examination, the findings from which serve as the basis for the 30 percent disability rating assigned effective from August 25, 2016, the Veteran reported that he was having headaches that were accompanied by nausea, sensitivity to light and sound, and dizziness.  He reported that the headaches occurred approximately once a month and lasted up to a full day.  He denied expressly that the headaches caused periods of prostration or severe economic inadaptability.  Based on the findings from the examination and the Veteran's self-reported symptoms and functional capacity, the examiner opined that the Veteran's headaches did not impact the Veteran's ability to work.

The record simply does not contain any evidence that even suggests that the Veteran's headaches were occurring with the frequency contemplated for a compensable disability rating under DC 8100 prior to August 25, 2016.  The criteria for a compensable disability rating for that period are not met.

As first shown during the August 2016 VA examination, the Veteran's headaches have been occurring on an average of once a month and have been accompanied by symptoms of nausea, sensitivity to light and sound, and dizziness.  Although the Veteran has denied having periods of prostration, given the other symptoms that accompanied the Veteran's headaches, it is plausible that the Veteran's headaches have at times resulted in extreme exhaustion and powerlessness.  In view of the same, the symptomatology associated with the Veteran's headaches is consistent with the criteria for a 30 percent disability rating, and no higher, under DC 8100.

The Board has also considered whether consideration of an extra-schedular disability rating is warranted for the Veteran's migraine and tension headaches.  Under similar analysis as that undertaken above in relation to the Veteran's xerosis cutis, the evidence does not show that the available schedular disability ratings for the Veteran's headaches are inadequate.  The criteria under DC 8100 account fully for the symptoms and impairment associated with the Veteran's headaches.  Accordingly, there is no basis on which to refer the Veteran's headaches for consideration of an extra-schedular disability rating under 38 C.F.R. 3.321 (b)(1).

Also, "staged" disability ratings for the Veteran's headaches, other than those already provided, are not warranted.  Again, the symptomatology shown in the record has been consistent with the assigned disability ratings.  As such, there is no basis on which further staged disability ratings may be assigned.

The Veteran is not entitled to a compensable initial disability rating for his headaches prior to August 25, 2016, or, a disability rating higher than 30 percent from August 25, 2016.  To that extent also, this appeal is denied.


ORDER

Service connection for a urinary disorder, claimed as poituria, is denied.

An initial disability rating higher than 10 percent for xerosis cutis is denied.

A compensable initial disability rating for migraine and tension headaches prior to August 25, 2016 is denied.

An increased disability rating for migraine and tension headaches from August 25, 2016, rated currently as 30 percent disabling, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


